Citation Nr: 1228172	
Decision Date: 08/15/12    Archive Date: 08/21/12	

DOCKET NO.  06-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for liver disease, to include hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had periods of active service from September 1979 to January 1980 and from February 1990 to January 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the VARO in Boston, Massachusetts, that, in pertinent part, denied entitlement to service connection for hepatitis C (claimed as a liver condition).  During the course of the appeal, the case was transferred to the jurisdiction of the VARO in Providence.  

The case was previously before the Board in November 2009 and again in February 2011.  In February 2011, the Board remanded the claim of service connection for liver disease, to include hepatitis C, for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  

As noted in the February 2011 decision and remand, the issue of whether new and material evidence have been submitted to reopen a claim for service connection for a psychiatric disorder, to include post-traumatic stress disorder, has been raised by the record, but have not been adjudicated by the RO.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

A liver disease, to include hepatitis C, was not manifested in service, and current chronic hepatitis is not related to service.  






CONCLUSION OF LAW

A liver disease, to include hepatitis C, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011)) redefined VA's duties to notify and assist claimants in the development of claims for VA disability benefits.   Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits when a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the VCAA duty to notify has been satisfied by way of letters sent to the Veteran over the course of several years this matter has been in appellate status.  The Veteran has been informed of what is needed to substantiate his claim by letters dated on various occasions between 2003 and 2011.  These letters fully address all required notice elements by informing the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining such evidence.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  VA has obtained the Veteran's service treatment records and all identified post service treatment records.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was accorded examinations pertaining to the claim in 2010 and 2011.  The March 2011 opinion is adequate, as it is predicated on a reading of the pertinent medical records and dispositive of the medical question raised in the case.  

In view of the foregoing, the Board finds that VA has complied with its duties to notify and assist the Veteran in developing his claim.  

Pertinent Law and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service, or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).  

The United States Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection, a Veteran must show:  (1) the existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated by service-the "so-called nexus" requirement.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F. 3d 1362 (2009).  

In general, for service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed inservice injury and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high risk of sexual activity, accidental exposure of a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See VBA letter 211B (98-110), November 30, 1998.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value.  The Board must account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; each item of evidence does not have the same probative value.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gober v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the service treatment records reflects that at the time of medical evaluation in May 1991, the Veteran stated that while in the Southwest Asia Theater of Operations he had various problems, including diarrhea and constipation.  At the time of general medical examination in August 1991, clinical evaluation was described as normal.  However, in September 1991, he was seen for complaints that included diarrhea and vomiting.  He was given an assessment of diarrhea.  In October 1991 he was seen in an emergency room for ethanol intoxication.  The laboratory studies at the time showed elevated liver values.  The record reflects the Veteran declined a service separation examination.  

A review of the medical evidence of record discloses the Veteran received private and VA treatment for a number of medical complaints in the years following service.  The medical evidence includes the report of a VA Persian Gulf Register examination in September 1994.  At that time, and elsewhere in the review, it was noted that the Veteran had been diagnosed as having hepatitis C in March 1994.  At the time of the September 1994 examination and elsewhere in the medical evidence of record, examiners noted that the Veteran admitted to using street drugs (cocaine and heroin).  He stated that he "tried it a few times..."  He denied intravenous drug use, but stated that he received small tattoos after returning from the Persian Gulf.  One medical record dated in August 1994 reflects that the Veteran reported sexual contact with someone who was hepatitis C positive.  Subsequent private and VA records dated in 2006 showed continued testing and treatment for hepatitis C.  

The pertinent evidence includes the report of a VA February 2006 gastrointestinal outpatient clinic visit reflecting that "overall the picture was most consistent with a chronic active hepatitis-DDX or viral, autoimmune, drugs, ETOH."  

The Veteran was accorded an examination for liver dysfunction by VA in March 1996.  The examiner stated the Veteran had liver dysfunction that was secondary to alcohol ingestion.  The examiner opined it was not related to any exposure to the Veteran's Persian Gulf service.  The examiner did not refer to other risk factors for hepatitis, including tattoos, drug abuse, or sexual contact.  

The pertinent evidence of record includes the report of a VA rating examination accorded the Veteran in April 2010.  The claims file was reviewed by the examiner.  The examiner noted the Veteran apparently had positive hepatitis Board infection in 1994.  Notation was also made of alcohol abuse.  It was stated the Veteran claimed he had his last drink a few weeks earlier.  There had been persistent elevated liver function results since 1994.  The Veteran denied any intravenous drug abuse or a sexual behavior that was responsible for liver disease, but it was noted he had a tattoo when he was in the military.  The examiner stated this was the only risk factor "so far I can see."  It was indicated the Veteran had not had a blood transfusion before 1992.  It was also noted that "past and present intravenous drug use, broad exposure of skin or mucosal membrane includes accidental needle puncture, sexual transmission."  Following examination and review of the record, a pertinent final diagnosis was made of "hepatitis C without coma, chronic hepatitis C..."

In June 2010 the Veteran was accorded a liver, gallbladder, and pancreas examination by VA.  The claims file was reviewed by the examiner.  The Veteran stated he was initially diagnosed with non A, non B hepatitis in 1991 at Fort Stewart in Georgia.  He claims he was taken off cook status and was given a desk job.  He was initially told this was because of his drinking, but he believed this was related to bites from insects while he was stationed in Saudi Arabia.  He acknowledged for years doctors have blamed his hepatitis C on his drinking, but "he knows better."  He reported he never had any intravenous drug use.  He had five tattoos in late 1991 in Georgia, but stated this was after he was already diagnosed with non A, non B hepatitis.  He stated the tattoo parlor was licensed and used separate ink containers and disposable needles, so he knew he did not get the hepatitis from the tattoos.  He also reported having no sexual relationship or intercourse during his time in the military.  He reported having received no blood transfusions.  He recalled receiving treatment for hepatitis C for a month in 1999 from a private physician.  He stopped the treatment due to side effects and fortunately for him, the hepatitis C virus ribonucleic acid had been undetectable since that time.  The Veteran stated he had now developed Stage 3 fibrosis from a previous liver biopsy.  He reported intermittent right upper quadrant discomfort over the past few weeks.  The examiner stated that on reviewing the file, she found no evidence that the Veteran had been diagnosed with non A, non B hepatitis or that he had been screened for any type of viral hepatitis.  She stated there was evidence of alcohol abuse and counseling regarding this in the claims file, but nothing with regard to viral hepatitis.  She stated the first note of a diagnosis of hepatitis C was in VA treatment records dated in 1994 at which time the Veteran stated he had recently had sex with an individual who was positive for hepatitis C.  It was noted the Veteran had had a liver biopsy in 2005 and it showed chronic hepatitis, etiology unknown, with grade two information and Stage 3 fibrosis.  It was noted that after one month of treatment for hepatitis C in 1999, the Veteran had had an undetectable HCV-polymerase chain reaction (PCR) indicating he had no evidence of current hepatitis C infection.  Following examination, the examiner gave a diagnosis of hepatitis, Stage 3 fibrosis, most likely due to underlying alcohol abuse.  The physician stated the Veteran's only known risk factor for hepatitis C during service was a self-report of tattoos in 1991 and he stated these were performed at a licensed tattoo parlor.  The examiner opined the Veteran's "could have contracted hepatitis C prior to his active service, during his active service, or after his active service."  She stated it was "mere speculation" as to when the hepatitis was contracted.  She indicated that "I can't state for certain that he did not acquire hepatitis C from insect bites while overseas."  She reiterated that it was her opinion that the Veteran's current liver disease was "most likely related to his abuse of alcohol."  

The Veteran was accorded another rating examination by VA in March 2011.  The claims file was reviewed by the examiner for the express purpose of assessing the Veteran's claimed liver disease than hepatitis C complaints.  The examiner referred to review of the record showing multiple abnormal liver function testing in the past several years.  A diagnosis was made of chronic hepatitis, etiology unknown with Grade 2 inflammation stage fibrosis.  The examiner stated that he reviewed the reports with the Chief of Pathology at the Providence VA Medical Center and their impression was "we are dealing here with liver damage secondary to alcohol use."  The examiner noted studies for hepatitis A and B were negative.  He reported that the record showed the Veteran had hepatitis C in the past, but he recovered and should have no sequelae.  With regard to risk factors for hepatitis C, "as said before no blood transfusion before 1992, unknown present or past intravenous drug abuse.  The patient denies no professional exposure of skin or mucus membranes or needle.  Sexual transmission denied.  No history of hemodialysis.  He does have a tattoo and no history of intranasal cocaine abuse or use but this is more or less a mute point since the Veteran has no ongoing problem with hepatitis and he recovered from hepatitis C."  The examiner concluded that the Veteran had liver impairment that "is likely related to alcohol use, past or present and has not much to do with the service in the Army in 1990 to 1992."  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's current liver disease is not related to any incident of his military service.  Two different VA physicians have indicated the most likely culprit for the Veteran's liver impairment is his alcohol use.  Whether or not this began in service, the Board notes that this disorder, by law, would not be deemed as incurred in the line of duty as alcohol use is considered to be willful misconduct.  38 C.F.R. §§ 3.1 (m), 3.301 (d) (2011).  

The Board is aware that it is not competent to make a decision based on its own unsubstantiated medical conclusion.  Conversely, health professionals are considered experts and are presumed to know the requirements applicable to their practice and taking them into account in providing a diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA physicians in 2006, 2010, and 2011 have each cited to alcohol abuse as the likely source of the Veteran's current liver disease.  The record does not contain any opinion linking liver disease, to include hepatitis C, to the Veteran's active service.  

As to the Veteran's own assertions that he contracted hepatitis or any type of liver disease during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence may be sufficient in and of itself.  The Board, however, retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including the lay evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).  

In this case, the Veteran does not contend that he had any medical training.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007); See also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identity the medical condition (noting sometimes that a lay person will be competent to identify the condition when the condition is simple, for example, difficulty hearing, and sometimes not, for example, a form of cancer); (2) the lay person is reporting a contemporaneous diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Where lay evidence is competent and sufficient in a particular case is a factual matter.  

In this case, the Veteran's opinion as to the etiology of his current disease is not a simple matter that is capable of lay observation.  The Veteran does not contend that he is relating an opinion by a physician.  Establishing the etiology of a liver disease, especially many years away from the time in question, is not a simple matter that is capable of lay observation.  The Board notes in Kahana v. Shinseki, 24 Vet. App. 428, 433, Note 4 (2011), the Court indicated that lay witnesses are competent to opine to some matters of diagnosis and etiology, but the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  

The various medical opinions of record as to the etiology of the Veteran's current liver disease are to the combined effect that the most likely etiology for the liver disability is the Veteran's abuse of alcohol over the years.  The Veteran has disagreed with these opinions, but he has not given reasons why.  He himself has denied other risk factors as being likely causes of the current liver disorder.  For example, at the time of the June 2010 examination, he acknowledged that he had tattoos done while stationed in Georgia in 1991.  However, he informed the examiner that the tattoo parlor was licensed and he recalls the use of separate ink containers and he recalled there were disposable needles used.  

Additionally, the Veteran has indicated that he had no sexual intercourse during military service, so that would not be a possible source for the liver disease.  When he was seen in 1994, at time several years after service discharge, he stated that he had recently had social relations with an individual who had tested positive for hepatitis C.  

The VA physician who examined the Veteran in March 2011 had access to the entire claims file, including the Veteran's various statements and the reports of VA examinations, and he referred to the possible risk factors relevant to liver disease, to include hepatitis C, and opined that the Veteran's current liver disease is "likely related" to his alcohol use and did not have much to do with his service in the military.  The Board finds this opinion more probative than the Veteran's own statements.  As such, service connection for a liver disease, to include hepatitis C, is not in order.  

Reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not for application here because the preponderance of the evidence is against the claim and the claim must therefore be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a chronic liver disease, to include hepatitis C, is denied.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


